           Case 3:19-md-02913-WHO Document 2196 Filed 07/30/21 Page 1 of 3



 1

 2   [Submitting Counsel on Signature Page]
 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
 9                         FOR THE NORTHERN DISTRICT OF CALIFORNIA
10

11    IN RE JUUL LABS, INC., MARKETING,       )
      SALES PRACTICES, AND PRODUCTS           )    Case No. 19-MD-02913-WHO
12    LIABILITY LITIGATION                    )
13                                            )
                                              )    NOTICE OF WITHDRAWAL OF
14    This Document Relates to:               )    KATHERINE WARNER
      ALL ACTIONS                             )
15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                  -1-
            Case 3:19-md-02913-WHO Document 2196 Filed 07/30/21 Page 2 of 3



 1                                   NOTICE OF CHANGE IN COUNSEL
 2
            PLEASE TAKE NOTICE THAT, pursuant to Local Civil Rule 5-1(c)(2), Katherine Warner
 3

 4   withdraws as attorney of record for Defendant Juul Labs, Inc., in the above-captioned litigation, and

 5   respectfully requests that her name be removed from all applicable service lists, including Notices of
 6   Electronic Filing. All other attorneys of record at the law firm of Kirkland & Ellis LLP will continue to
 7
     represent Defendant in this matter.
 8

 9          DATED this 30th day of July, 2021.

10                                                       Respectfully submitted,

11                                                       By: /s/ Katherine Warner
                                                         Katherine Warner
12                                                       Kirkland & Ellis LLP
                                                         300 N LaSalle
13                                                       Chicago IL, 60654
                                                         Telephone: (312) 862-7454
14                                                       Facsimile: (312) 862-2200
                                                         kate.warner@kirkland.com
15
                                                         Attorney for Defendant Juul Labs, Inc.
16

17

18

19

20

21

22

23

24

25

26

27

28


                                                        -2-
            Case 3:19-md-02913-WHO Document 2196 Filed 07/30/21 Page 3 of 3



 1                                      CERTIFICATE OF SERVICE
 2
            I, Katherine Warner, hereby certify that on July 30, 2021, I electronically filed NOTICE OF
 3

 4   WITHDRAWAL OF KATHERINE WARNER with the Clerk of the United States District Court for

 5   the Northern District of California using the CM/ECF system, which shall send electronic notification to
 6   all counsel of record.
 7

 8                                                       /s/ Katherine Warner
                                                         Katherine Warner
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                       -3-
